

        Exhibit 10.45



Amendment Four to
Manufacturing and Purchase Agreement Between
Dot Hill Systems Corp. and Hon Hai Precision Industry Co. Ltd.


This Amendment Four ("Amendment") is dated April 25, 2013 (the "Effective Date")
and is an amendment to the Manufacturing and Purchase Agreement dated September
2008 (the "Agreement") between Dot Hill Systems Corp. and its subsidiaries ("Dot
Hill") and Hon Hai Precision Industry Ltd, and its parents, subsidiaries and
affiliate companies ("Foxconn").


Except as expressly set forth herein, all other terms and conditions of the
Agreement shall continue in full force and effect. Capitalized terms used but
not defined herein shall have the meanings given thereto in the Agreement. This
Amendment shall become part of the Agreement and all applicable terms and
conditions of the Agreement.


Whereas, Dot Hill and Foxconn wish to set forth details regarding Foxconn's
social and environmental responsibility obligations as described in Section 4.14
of the Agreement,


Wherefore, the Agreement shall be revised to add the following terms and
conditions:


4.15 Compliance with the Electronic Industry Code of Conduct ("EICC")


4.15.1 SUPPLIER shall implement a management system to continuously review its
EICC conformance and to address any non-conformances.


4.15.2 SUPPLIER grants to Dot Hill's customers the same rights that it grants to
Dot Hill under Section 4.14(3)(a) through (d) with respect to compliance with
the EICC including: the right to audit SUPPLIER; the right to meet with SUPPLIER
to discuss compliance, and; the right to receive reports regarding compliance.


4.15.3 SUPPLIER shall resolve non-compliance with the EICC immediately or as
soon as practicable and report resolutions to Dot Hill, which Dot Hill may share
with its customers.


4.15.4 SUPPLIER shall conduct a self-audit from an E!CC-approved third party
auditor, at SUPPLIER's expense, once every twenty-four (24) months. Upon
completion of each Validated Audit Process (as defined by the EICC), SUPPLIER
shall provide a copy of the results to Dot Hill, which Dot Hill may share with
its customers.


4.15.5 SUPPLIER shall subscribe to the EICC-ON Tool, to input EICC
Self-Assessment Questionnaire ("SAQ") responses at SUPPLIER's expense.


Intending to be legally bound, the parties execute this Amendment to be
effective as of the Effective Date stated above.

1

--------------------------------------------------------------------------------





Exhibit 10.45












DOT HILL
 
Hon Hai Precision Industry Co. Ltd.
/s/ Dana Kammersgard
 
/s/ Jackson Shih
Signature
 
Signature
Name: Dana Kammersgard
 
Name: Jackson Shih
Title: PRES. & CEO
 
Title: V.P.
Date: 5-3-13
 
Date: 4/30/13








2